DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable because prior art does not disclose alone or in combination with the limitations of the independent claims 1, 10, and 15 such as “a substrate including a device isolation layer defining an active region; a bit line structure crossing the active region and including a conductive line pattern and a capping line pattern on the conductive line pattern; a first contact structure on the active region and the device isolation layer, the first contact structure including a top surface that is lower than a top surface of the capping line pattern of the bit line structure; a second contact structure on the first contact structure, the second contact structure including a first portion and a second portion that is on the first portion and extends on the top surface of the capping line pattern of the bit line structure; a spacer structure between the bit line structure and at least one of the first contact structure and the second contact structure, the spacer structure including a first spacer on a side of the bit line structure and a second spacer between the first spacer and the at least one of the first contact structure and the second contact structure; and a capacitor on the second portion of the second contact structure, the capacitor including a lower electrode, an upper electrode and a dielectric layer between the lower electrode and the upper electrode, wherein a top surface of the first spacer is higher than a top surface of the second spacer, a bottom surface of the first portion of the second contact structure is on the top surface of the second spacer, and a width of the first portion of the second contact structure is greater than a width of the first contact structure”(claim 1)…. “a substrate including a device isolation layer defining an active region; a bit line structure crossing the active region, the bit line structure including a conductive line pattern and a capping line pattern on the conductive line pattern; a first contact structure on the active region and the device isolation layer, the first contact structure including a top surface that is lower than a top surface of the capping line pattern of the bit line structure; a second contact structure on the first contact structure, the second contact structure including a first portion and a second portion that is on the first portion and extends on the top surface of the capping line pattern of the bit line structure; a spacer structure between the bit line structure and at least one of the first contact structure and the second contact structure, the spacer structure including a first spacer on a side of the bit line structure and a second spacer between the first spacer and the at least one of the first contact structure and the second contact structure; and a capacitor on the second portion of the second contact structure, the capacitor including a lower electrode, an upper electrode and a dielectric layer between the lower electrode and the upper electrode, wherein a top surface of the first spacer is higher than a top surface of the second spacer, the top surface of the second spacer is higher than the top surface of the first contact structure, the first portion of the second contact structure includes a first bottom surface and a second bottom surface that is lower than the first bottom surface, the first bottom surface of the first portion of the second contact structure is on the top surface of the second spacer, and the second bottom surface of the first portion of the second contact structure is on the top surface of the first contact structure, and a width of the first portion of the second contact structure is greater than a width of the first contact structure”(claim 10)… “a substrate including a device isolation layer defining an active region; a bit line structure crossing the active region, the bit line structure including a conductive line pattern and a capping line pattern on the conductive line pattern; a first contact structure on the active region and the device isolation layer, the first contact structure including a top surface that is lower than a top surface of the capping line pattern of the bit line structure; a second contact structure on the first contact structure, the second contact structure including a first portion and a second portion that is on the first portion and extends on the top surface of the capping line pattern of the bit line structure; a spacer structure between the bit line structure and at least one of the first contact structure and the second contact structure, the spacer structure including a first spacer that is on a side of the bit line structure and a second spacer between the first spacer and the at least one of the first contact structure and the second contact structure; and a capacitor on the second portion of the second contact structure, the capacitor including a lower electrode, an upper electrode and a dielectric layer between the lower electrode and the upper electrode, wherein a top surface of the first spacer is higher than a top surface of the second spacer, the top surface of the second spacer is substantially coplanar with the top surface of the first contact structure, the first portion of the second contact structure includes a first bottom surface and a second bottom surface that is higher than the first bottom surface, the first bottom surface of the first portion of the second contact structure is between the first spacer and the second spacer, the second bottom surface of the first portion of the second contact structure is on the top surface of the second spacer and the top surface of the first contact structure, and a width of the first portion of the second contact structure is greater than a width of the first contact structure”(claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        January 25, 2022